NO. 07-10-00423-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JANUARY 25, 2011


                          RAMONE COLEMAN, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


       FROM THE COUNTY CRIMINAL COURT NO. 9 OF TARRANT COUNTY;

                NO. 1163456; HONORABLE BRENT A CARR, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                         ORDER OF ABATEMENT AND REMAND


       Appellant, Ramone Coleman, filed a notice of appeal from his conviction for

driving while intoxicated, and sentence of 240 days incarceration in the Tarrant County

Jail and $600 fine.    The sentence was suspended and appellant was placed on

community supervision for a period of two years. The appellate court clerk received and

filed the trial court clerk=s record on November 4, 2010. The trial court reporter=s record

was received on November 15.        On December 6, this Court received a motion to

withdraw from appellant’s retained trial counsel. This motion was granted by order

dated January 3, 2011. By letter dated January 4, the Court notified appellant that his
appellate brief had been due on or before December 15, 2010, and that, pursuant to

Texas Rule of Appellate Procedure 38.8, failure to file his brief by January 14, may

result in the appeal being abated and remanded without further notice. As of the date of

this order, appellant has failed to file his brief or a motion for extension of time to file his

brief.


         Accordingly, we now abate this appeal and remand the cause to the trial court.

See TEX. R. APP. P. 38.8(b)(2). Upon remand, the judge of the trial court is directed to

immediately cause notice to be given of and to conduct a hearing to determine: (1)

whether appellant desires to prosecute this appeal; (2) if appellant desires to prosecute

this appeal, whether appellant is indigent and whether appellant desires that counsel be

appointed to represent him on the appeal; and (3) what orders, if any, should be entered

to assure the filing of appropriate notices and documentation to dismiss appellant=s

appeal if appellant does not desire to prosecute this appeal or, if appellant desires to

prosecute this appeal, to assure that the appeal will be diligently pursued. If the trial

court appoints counsel for appellant or if appellant retains counsel, the court should

cause the Clerk of this Court to be furnished the name, address, and State Bar of Texas

identification number of the newly-appointed or newly-retained attorney.


         The trial court is directed to: (1) conduct any necessary hearings; (2) make and

file appropriate findings of fact, conclusions of law, and recommendations and cause

them to be included in a supplemental clerk=s record; (3) cause the hearing proceedings

to be transcribed and included in a supplemental reporter=s record; (4) have a record of

the proceedings made to the extent any of the proceedings are not included in the

                                               2
supplemental clerk=s record or the supplemental reporter=s record; and (5) cause the

records of the proceedings to be sent to this Court. See TEX. R. APP. P. 38.8(b)(3). In

the absence of a request for extension of time from the trial court, the supplemental

clerk=s record, supplemental reporter=s record, and any additional proceeding records,

including any orders, findings, conclusions, and recommendations, are to be sent so as

to be received by the Clerk of this Court not later than February 21, 2011.




                                                Per Curiam


Do not publish.




                                            3